

The securities represented by this Warrant and issuable upon exercise hereof
have not been registered under the Securities Act of 1933, as amended (the
"Act"), or under the provisions of any applicable state securities laws, but
have been acquired by the registered holder hereof for purposes of investment
and in reliance on statutory exemptions under the Act, and under any applicable
state securities laws. These securities and the securities issued upon exercise
hereof may not be sold, pledged, transferred or assigned, nor may this Warrant
be exercised, except in a transaction which is exempt under the provisions of
the Act and any applicable state securities laws or pursuant to an effective
registration statement.
 
COMMON STOCK PURCHASE WARRANT
 
Date of Issuance: January 31, 2008
Certificate No. W-1

 
For value received, Noble Quests, Inc., a Nevada corporation (the "Company"),
hereby grants to RMK Emerging Growth Opportunity Fund LP, a Delaware limited
partnership, or its permitted transferees and assigns ("Lender"), the right to
purchase from the Company a total of 200,000 shares of the Company's common
stock, par value $0.001 per share ("Common Stock"), at a price per share of
equal to $2.50 (the "Initial Exercise Price"). The exercise price and number of
Warrant Shares (and the amount and kind of other securities) for which this
Warrant is exercisable shall be subject to adjustment as provided in Section 2
hereof. This Warrant is being issued in connection with the Loan Agreement
between Lender and the Company’s wholly-owned subsidiary Well Chance Investments
Limited dated January 31, 2008 (the "Loan Agreement"). Certain capitalized terms
used herein are defined in Section 4 hereof.
 
This Warrant is subject to the following provisions:
 
SECTION 1. Exercise of Warrant.
 
(a) Terms of Warrants; Exercise Period. Subject to the terms of this Agreement,
the Registered Holder shall have the right, commencing on the date hereof and
expiring on the three (3) year anniversary hereof (the "Expiration Date"), to
exercise this Warrant, in whole or in part, and receive from the Company the
number of Warrant Shares which the Registered Holder may at the time be entitled
to receive on either: (1) exercise of this Warrant and payment of the Aggregate
Exercise Price then in effect for the Warrant Shares (“Cash Exercise”), or (2)
exercise of this Warrant by Cashless Exercise, as defined in Section 1(b). To
the extent not exercised prior to the Expiration Date, this Warrant shall become
void and all rights thereunder and all rights in respect thereof under this
Agreement shall cease as of such time.
 
(b) Cashless Exercise. In lieu of exercising the Warrant by Cash Exercise, the
Registered Holder may satisfy its obligation to pay the Aggregate Exercise Price
for the Warrant Shares through a “cashless exercise,” in which event the Company
shall issue to the Registered Holder the number of Warrant Shares determined as
follows:
 

 
X = Y [(A-B)/A]

 

--------------------------------------------------------------------------------


 
where:
   
X = the number of Warrant Shares to be issued to the Holder.

     
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.
     
A = the arithmetic average of the Last Sale Price of the Common Stock for the
five Trading Days immediately prior to (but not including) the Exercise Time.
     
B = the Exercise Price.

 
(c) Exercise Procedure.
 
(i) This Warrant shall be deemed to have been exercised on the date specified in
a written notice from the Registered Holder to the Company (the "Exercise Time")
and within three Business Days following the Exercise Time, the Registered
Holder shall deliver the following to the Company:
 
(A) a completed Exercise Notice, as described in Section 1(d) below, in which
Registered Holder shall provide all information requested therein including
whether the warrant is being exercised by Cash Exercise or Cashless Exercise;
 
(B) this Warrant;
 
(C) if this Warrant is not registered in the name of the Registered Holder, an
Assignment or Assignments in the form set forth in Exhibit II hereto evidencing
the assignment of this Warrant to the Registered Holder, in which case the
Registered Holder shall have complied with the provisions set forth in Section 6
hereof; and
 
(D) if the Warrant is being exercised by Cash Exercise, a check payable to the
Company in an amount equal to the product of the Exercise Price (as such term is
defined in Section 2) multiplied by the number of Warrant Shares being purchased
upon such exercise (the "Aggregate Exercise Price").
 
(ii) Certificates for Warrant Shares purchased upon exercise of this Warrant
shall be delivered by the Company to the Registered Holder within five Business
Days after the date of the Exercise Time. Unless this Warrant has expired or all
of the purchase rights represented hereby have been exercised, the Company shall
prepare a new Warrant, substantially identical hereto, representing the rights
formerly represented by this Warrant that have not expired or been exercised and
shall, within such five day period, deliver such new Warrant to the Person
designated for delivery in the Exercise Notice.
 
(iii) The Warrant Shares issuable upon the exercise of this Warrant shall be
deemed to have been issued to the Registered Holder at the Exercise Time, and
the Registered Holder shall be deemed for all purposes to have become the record
holder of such Warrant Shares at the Exercise Time.
 
2

--------------------------------------------------------------------------------


 
(iv) The Company shall not close its books against the transfer of this Warrant
or of any Warrant Shares issued or issuable upon the exercise of this Warrant in
any manner which interferes with the timely exercise of this Warrant.
 
(v) The Company shall assist and cooperate with the Registered Holder or any
Registered Holder required to make any governmental filings or obtain any
governmental approvals prior to or in connection with any exercise of this
Warrant.
 
(vi) The Company shall at all times reserve and keep available out of its
authorized but unissued capital stock, solely for the purpose of issuance upon
the exercise of this Warrant, the maximum number of Warrant Shares issuable upon
the exercise of this Warrant. All Warrant Shares which are so issuable shall,
when issued and upon the payment of the Exercise Price therefor, be duly and
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges. The Company shall take all such actions as may be necessary to assure
that all such Warrant Shares may be so issued without violation by the Company
of any applicable law or governmental regulation or any requirements of any
domestic securities exchange upon which securities of the Company may be listed
(except for official notice of issuance which shall be immediately delivered by
the Company upon each such issuance).
 
(d) Exercise Notice. Upon any exercise of this Warrant, the Registered Holder
shall deliver an Exercise Notice in the form set forth in Exhibit I hereto,
except that if the Warrant Shares are not to be issued in the name of the Person
in whose name this Warrant is registered, the Exercise Notice shall also state
the name of the Person to whom the certificates for the Warrant Shares are to be
issued, and if the number of Warrant Shares to be issued does not include all
the Warrant Shares purchasable or which can be acquired by Cashless Exercise
hereunder, it shall also state the name of the Person to whom a new Warrant for
the unexercised portion of the rights hereunder is to be issued. Such Exercise
Notice shall be dated the actual date of execution thereof.
 
SECTION 2. Adjustment of Exercise Price and Number of Shares. In order to
prevent dilution of the rights granted under this Warrant, the Initial Exercise
Price shall be subject to adjustment from time to time as provided in this
Section 2 (such price or such price as last adjusted pursuant to the terms
hereof, as the case may be, is herein called the "Exercise Price"), and the
number of Warrant Shares obtainable upon exercise of this Warrant shall be
subject to adjustment from time to time as provided in this Section 2.
 
3

--------------------------------------------------------------------------------


 
(a) Reorganization, Reclassification, Consolidation, Merger or Sale. In case of
any reclassification, capital reorganization, consolidation, merger, sale of all
or substantially all of the Company's assets to another Person or any other
change in the Common Stock of the Company, other than as a result of a
subdivision, combination, or stock dividend provided for in Section 2(b) below
(any of which, a "Change Event"), then, as a condition of such Change Event,
lawful provision shall be made, and duly executed documents evidencing the same
from the Company or its successor shall be delivered to the Registered Holder,
so that the Registered Holder shall have the right at any time prior to the
expiration of this Warrant to purchase, at a total price equal to that payable
upon the exercise of this Warrant (subject to adjustment of the Exercise Price
as provided in Section 2), the kind and amount of shares of stock and other
securities and property receivable in connection with such Change Event by a
holder of the same number of shares of Common Stock as were purchasable by the
Registered Holder immediately prior to such Change Event. In any such case
appropriate provisions shall be made with respect to the rights and interest of
the Registered Holder so that the provisions hereof shall thereafter be
applicable with respect to any shares of stock or other securities and property
deliverable upon exercise hereof, and appropriate adjustments shall be made to
the purchase price per share payable hereunder, provided the aggregate purchase
price shall remain the same.
 
(b) Subdivisions, Combinations and Other Issuances. If the Company shall at any
time prior to the expiration of this Warrant (i) subdivide its Common Stock, by
split-up or otherwise, or combine its Common Stock, or (ii) issue additional
shares of its Common Stock or other equity securities as a dividend with respect
to any shares of its Common Stock, the number of shares of Common Stock issuable
on the exercise of this Warrant shall forthwith be proportionately increased in
the case of a subdivision or stock, or proportionately decreased in the case of
a combination. Appropriate adjustments shall also be made to the purchase price
payable per share, but the aggregate purchase price payable for the total number
of Warrant Shares purchasable under this Warrant (as adjusted) shall remain the
same. Any adjustment under this Section 2(b) shall become effective at the close
of business on the date the subdivision or combination becomes effective, or as
of the record date of such dividend, or in the event that no record date is
fixed, upon the making of such dividend.
 
(c) Issuance of New Warrant. Upon the occurrence of any of the events listed in
this Section 2 that results in an adjustment of the type, number or exercise
price of the securities underlying this Warrant, the Registered Holder shall
have the right to receive a new warrant reflecting such adjustment upon the
Registered Holder tendering this Warrant in exchange. The new warrant shall
otherwise have terms identical to this Warrant.
 
(d) Notices.
 
(i) The Company shall give written notice to the Registered Holder of this
Warrant at least 10 calendar days prior to the date on which the Company closes
its books or takes a record for determining rights to vote with respect to any
event described in this Section 2 or any dissolution or liquidation so long as
Registered Holder agrees to execute a confidentiality agreement if such
information has not been disclosed to Company’s shareholders.
 
(ii) The Company shall also give written notice to the Registered Holder of this
Warrant at least 10 days prior to the date on which any event described in this
Section 2 or any dissolution or liquidation shall take place so long as
Registered Holder agrees to execute a confidentiality agreement if such
information has not been disclosed to Company’s shareholders.
 
4

--------------------------------------------------------------------------------


 
SECTION 3. Registration Rights. The Lender shall be entitled to the registration
rights set forth in the Loan Agreement.
 
SECTION 4. Definitions. The following terms have the meanings set forth below:
 
“Act” means the Securities Act of 1933, as amended.
 
“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
California are authorized or required by law or other governmental action to
close
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Last Sale Price” means (i) if the Common Stock is listed on a national
securities exchange, the NASDAQ Global Select Market, the NASDAQ Global Market,
or the NASDAQ Capital Market, the last trading price per share of the Common
Stock for such date, (ii) if the Common Stock is quoted on the NASD OTC Bulletin
Board (or successor such as the Bulletin Board Exchange), the closing bid price
of the Common Stock on such date, (iii) if the Common Stock is traded in the
residual over-the-counter market, the closing bid price for the Common Stock for
such date as reported by the Pink Sheets, LLC or similar publisher of such
quotations, and (iv) if the fair market value of the Common Stock cannot be
determined pursuant to clause (i), (ii) or (iii) above, such price as the Board
of Directors of the Company shall determine, in good faith.
 
"Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.
 
"Registered Holders" means, collectively, any other holder of a Warrant or
Warrant Shares, if any, reflected as such on the books of the Company.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the Pink Sheets LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i), (ii) and
(iii) hereof, then Trading Day shall mean a Business Day.
 
"Trading Market" means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.
 
"Warrant" means the right to purchase one or more Warrant Shares pursuant to the
terms of this Warrant, as the same may be transferred, divided or exchanged
pursuant to the terms hereof.
 
5

--------------------------------------------------------------------------------


 
"Warrant Shares" means shares of the Common Stock issuable upon exercise of the
Warrant; provided, however, that if there is a change such that the securities
issuable upon exercise of the Warrant are issued by an entity other than the
Company or there is a change in the class of securities so issuable, then the
term "Warrant Shares" shall mean shares of the security issuable upon exercise
of the Warrant if such security is issuable in shares, or shall mean the
equivalent units in which such security is issuable if such security is not
issuable in shares.
 
SECTION 5. No Voting Rights; Limitations of Liability. This Warrant shall not
entitle the holder hereof to any voting rights or other rights as a stockholder
of the Company. No provision hereof, in the absence of affirmative action by the
Registered Holder to purchase Warrant Shares, and no enumeration herein of the
rights or privileges of the Registered Holder shall give rise to any liability
of such holder for the Exercise Price of Warrant Shares acquirable by exercise
hereof or as a stockholder of the Company.
 
SECTION 6. Warrant Transferable. Subject to compliance with applicable
securities laws and the terms of this Section 6, this Warrant and all rights
hereunder are transferable, in whole or in part, without charge to the
Registered Holder upon surrender of this Warrant with a properly executed
Assignment (in the form of Exhibit II hereto) at the principal office of the
Company.
 
SECTION 7. Warrant Exchangeable for Different Denominations. This Warrant is
exchangeable, upon the surrender hereof by the Registered Holder at the
principal office of the Company, for new Warrants of like tenor representing in
the aggregate the purchase rights hereunder, and each of such new Warrants shall
represent such portion of such rights as is designated by the Registered Holder
at the time of such surrender. The effective date that the Company initially
issues this Warrant shall be deemed to be the "Date of Issuance" hereof
regardless of the number of times new certificates representing the unexpired
and unexercised rights formerly represented by this Warrant shall be issued. All
Warrants representing portions of the rights hereunder are referred to herein as
the "Warrants."
 
SECTION 8. Replacement. Upon receipt of evidence reasonably satisfactory to the
Company of the ownership and the loss, theft, destruction or mutilation of any
certificate evidencing this Warrant, and in the case of any such loss, theft or
destruction, upon receipt of indemnity reasonably satisfactory to the Company,
or, in the case of any such mutilation upon surrender of such certificate, the
Company shall (at the expense of the Registered Holder) execute and deliver in
lieu of such certificate a new certificate of like kind representing the same
rights represented by such lost, stolen, destroyed or mutilated certificate and
dated the date of such lost, stolen, destroyed or mutilated certificate.
 
SECTION 9. Notices. All notices, requests, deliveries, consents and other
communications provided for herein shall be in writing and shall be effective
upon delivery in person, faxed, or mailed by overnight courier service or
certified or registered mail, return receipt requested, postage pre-paid,
addressed as follows:
 
6

--------------------------------------------------------------------------------


 
if to the Company, to:


Noble Quests, Inc.
C/O Jeffrey Dash
11F, Tower A, Building No. 1 GT International Center
Jia3 Yongandongli, Jianguomenwai Avenue
Chaoyang District, Beijing, China 100022
Tel:  +86 10 5879 4890
Fax: +86 10 5879 4228
 
if to the Lender, to:


RMK Emerging Growth Opportunity Fund LP
Attn: Mr. Adam M. Roseman
9440 Little Santa Monica Blvd., Suite 401
Beverly Hills, CA  90210
Tel: (310) 402-5901
Fax: (310) 402-5932


or, in any case, at such other address or addresses as shall have been furnished
in writing to the Company (in the case of a Registered Holder of Warrants) or to
the Registered Holders of Warrants (in the case of the Company) in accordance
with the provisions of this paragraph.
 
SECTION 10. Amendment and Waiver. Except as otherwise provided herein, the
provisions of the Warrants may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the Registered
Holders of Warrants representing a majority of the Warrant Shares obtainable
upon exercise of the then-outstanding Warrants; provided, however, that no such
action may change the Exercise Price of the Warrants or the number of shares or
class of capital stock obtainable upon exercise of each Warrant without the
written consent of all Registered Holders.
 
SECTION 11.  Descriptive Headings; Governing Law. 
 
(a) The descriptive headings of the several Sections of this Warrant are
inserted for convenience only and do not constitute a part of this Warrant.
 
(b) All issues and questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of California, without giving effect to
any choice of law or conflict of law rules or provisions (whether of the State
of California or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of California.
 
SECTION 12. Warrant Register. The Company shall maintain at its principal
executive office books for the registration and the registration of transfer of
this Warrant. The Company may deem and treat the Registered Holder as the
absolute owner hereof (notwithstanding any notation of ownership or other
writing thereon made by anyone) for all purposes and shall not be affected by
any notice to the contrary.
 
7

--------------------------------------------------------------------------------


 
SECTION 13. Fractions of Shares. The Company may, but shall not be required, to
issue a fraction of a Warrant Share upon the exercise of this Warrant in whole
or in part. As to any fraction of a share which the Company elects not to issue,
the Company shall make a cash payment in respect of such fraction in an amount
equal to the same fraction of the market price of a Warrant Share on the date of
such exercise (as determined by the board of directors in its reasonable
discretion).
 
* * * * *
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed and
attested by its duly authorized officers and to be dated as of the Date of
Issuance hereof.
 
NOBLE QUESTS, INC.
   
By:
/s/ Shannon McCallum-Law
 
Name: Shannon McCallum-Law
 
Title: Chief Executive Officer

 
9

--------------------------------------------------------------------------------



EXHIBIT I
 
FORM OF EXERCISE NOTICE
 
To: Noble Quests, Inc.
 
The undersigned is the Registered Holder of Warrant No. _______ (the “Warrant”)
issued by Noble Quests, Inc., a Nevada corporation (the “Company”). Capitalized
terms used herein and not otherwise defined have the respective meanings set
forth in the Warrant.
 
The Warrant is currently exercisable to purchase a total of ______________
Warrant Shares.
 
The undersigned Registered Holder hereby exercises its right to purchase
_________________ Warrant Shares pursuant to the Warrant.
 
The Holder intends that payment of the Exercise Price shall be made as (check
one):
 
o “Cash Exercise” under Section 1
 
o “Cashless Exercise” under Section 1
 
If the holder has elected a Cash Exercise, the holder shall pay the sum of
$____________ to the Company in accordance with the terms of the Warrant.
 
Pursuant to this exercise, the Company shall deliver to the Registered Holder
__________ Warrant Shares in accordance with the terms of the Warrant. If the
Warrant Shares to be issued pursuant to the exercise are to be registered in the
name(s) of a Person(s) other than the name of the Registered Holder, then please
provide the Person(s) name(s) and address(es) (attach separate sheet if needed):
 

   

 
Following this exercise, the Warrant shall be exercisable to purchase a total of
______________ Warrant Shares.
 
If the Warrant is not fully exercised, the name of the Person to whom a new
Warrant for the unexercised portion of the Warrant shall be issued and that
Person’s address is as follows (attach separate sheet if needed):

     

 
Dated: __________________ , ___
 
Name of Registered Holder:
         
(Print)___________________________________________________
         
By:_____________________________________________________
   
Name:___________________________________________________
   
Title:____________________________________________________
   
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 
10

--------------------------------------------------------------------------------



EXHIBIT II
 
ASSIGNMENT
 
FOR VALUE RECEIVED, _____________________________ hereby sells, assigns and
transfers all of the rights of the undersigned under the attached Warrant
(Certificate No. W-_____) with respect to the number of the Warrant Shares
covered thereby set forth below, unto:
 
Names of Assignee
Address
No. of Shares
           

 
Dated:
Signature
_______________________
     
Witness
_______________________

 
The Assignee agrees to be bound by the terms of the Warrant.
 
 
Signature
_______________________
     
Witness
_______________________



11

--------------------------------------------------------------------------------

